Order filed January 30, 2020




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00831-CV
                                  ____________

                       BRIDGET HUNTER, Appellant

                                        V.

     BEL MANDALAY LIMITED PARTNER D/B/A MANDALAY AT
                  SHADOW LAKE, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1138391

                                   ORDER

      Appellant’s brief was due January 21, 2020. No brief or motion for extension
of time has been filed. Unless appellant files a brief with this court on or before
February 28, 2020, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                 PER CURIAM

Panel Consists of Justices Zimmerer, Spain, and Hassan.